DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed August 22, 2022, claims 1, 9, and 15 are amended and claims 2-6 are cancelled.
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejections are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections of the claims over Strack have been fully considered and are persuasive. The related rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections of the claims over Helmig have been fully considered but are not persuasive for these reasons:
Regarding Applicant’s assertion that “Helmig merely discloses a connection element with a plurality of circumferential and radial grooves and fails to disclose the explicit claim limitations recited in amended independent claim 1 directed toward ‘wherein each of the first side part and the second side part is formed to be tapered, wherein the first side part and the second side part are tapered in opposite directions, wherein the first side part has a greater separation distance from a central line than the second side part, wherein the first side part is tapered in a shape in which a radial distance from the central line is gradually reduced toward a bottom of the boss joint portion, and the second side part is tapered in a shape in which a radial distance from the central line is gradually reduced toward a top of the boss joint portion’” (Remarks at pp. 11-12), the examiner disagrees. As shown in the rejection below, Helmig discloses first and second side parts, and the second side part is tapered as claimed. Helmig as modified by Hoya teaches the first side part is tapered as claimed.
Applicant’s arguments regarding the 103 rejections over Amano, Koetke, Cola, and/or Choi alleging that these references do not disclose the claimed first and second side part arrangement of claims 1 and 15 (see Remarks at pp. 12-15) have been fully considered, but they are not persuasive because these references are not relied upon for the claimed first and second side part arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being obvious over WO2015/197357 to Helmig (hereinafter, “Helmig”) in view of WO2014/014049 to Hoya et al. (hereinafter, “Hoya”).
Regarding claim 1, Helmig discloses a boss (connection element 10, Fig. 1) for a pressure vessel (pressure vessel 1, Fig. 1), comprising: a boss body (connecting element 10, Fig. 5) in which a through hole (Fig. 5) configured to connect an interior to an exterior of the pressure vessel is formed (see Fig. 1); and a boss joint portion (coating 20, Fig. 5) which surrounds an outer surface of the boss body (Fig. 5), radially extends outward (boss joint portion extends radially outward relative to a vessel center axis, see Fig. 5), and has an outer surface (annotated Fig. 5, below) coming into surface contact with and joined to an opening surface of a liner (annotated Fig. 5), wherein the outer surface (annotated Fig. 5) has a cross-sectional shape (Fig. 5) having three or more line segments connecting a top (annotated Fig. 5) to a bottom (annotated Fig. 5) of the boss joint portion and including at least one convex corner (annotated Fig. 5) and at least one concave corner (annotated Fig. 5), wherein the outer surface (annotated Fig. 5) comprises a stepwise cross section (see Fig. 5) including a first side part on a lower side of the boss joint portion (annotated Fig. 5), a second side part on an upper side of the boss joint portion spaced apart from the first side part (annotated Fig. 5), and a stepped surface connecting the first side part and the second side part to each other (surface between first side part and second side part, Fig. 5), wherein each of the first side part and the second side part is formed to be tapered (see Fig. 5; p. 7, ll. 41-44), wherein the first side part and the second side part are tapered in opposite directions (see Fig. 5), wherein the first side part has a greater separation distance from a central line than the second side part (first side part is radially outward of the second side part, see Fig. 5), wherein the second side part is tapered in a shape in which a radial distance from the central line is gradually reduced toward a top of the boss joint portion (second side part tapers such that a side toward the top of the boss joint portion is closer to the central line, see Fig. 5).

    PNG
    media_image1.png
    502
    860
    media_image1.png
    Greyscale

Helmig Annotated Figure 5
	Helmig does not expressly disclose the first side part is tapered in a shape in which a radial distance from the central line is gradually reduced toward a bottom of the boss joint portion.
	Hoya teaches a pressure vessel (vessel 10, Fig. 2) having a liner (liner 11, Fig. 2), a metallic boss body (base body 30, Fig. 2) comprising a flange, and a boss joint portion (resin flange 42, Fig. 2) having an outer surface joined to the liner (liner 11, Fig. 2). Hoya teaches that a lower surface of the boss joint portion (surface 43, Fig. 2) is angled such that a radial distance from a center line of the boss is gradually reduced toward a bottom of the joint portion (angle θ, Fig. 2). Hoya teaches that the liner 11 extends over this lower surface of the boss joint portion (see Fig. 2). Hoya teaches that this angled portion increases the strength of the interface between the boss joint portion and the liner, providing excellent gas sealing of the vessel (p. 4, ll. 30-47 of translation attached to May 20, 2022 Office Action).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the boss of Helmig to angle the first side part such that a radial distance from the central line is gradually reduced toward a bottom of the joint portion and extend the liner over the first side part as taught by Hoya for the purpose of increasing the strength of the interface between the boss joint portion and the liner, as recognized by Hoya, and because it has been held that a change in shape is an obvious matter of design choice absent evidence that the claimed configuration is significant (MPEP 2144.04(IV)(B)). Here, the Applicant has not disclosed any criticality for the claimed tapered shape.
Regarding claim 8, Helmig further discloses the boss body (element 10) is formed of a metallic material (p. 3, l. 39), and wherein the boss joint portion (coating 20) is formed of a plastic material or a plastic composite material (p. 9, ll. 6-8).
Regarding claim 9, Helmig further discloses a physical coupling portion (interface between element 10 and element 20) including fixing grooves (annotated Fig. 5) and fixing protrusions (annotated Fig. 5) to fix the boss joint portion (element 20) and the boss body (element 10) to each other (Fig. 5). 
Regarding claim 10, Helmig further discloses the boss body (element 10) comprises a flange portion (annotated Fig. 5) formed on a lower side (Fig. 5) to radially extend along the bottom of the boss joint portion (flange portion extends in a radial direction relative to a vessel center axis, Fig. 5) and comprising a plurality of the fixing grooves (annotated Fig. 5), and wherein the boss joint portion comprises the fixing protrusions (annotated Fig. 5) protruding through the fixing grooves (annotated Fig. 5) and having ends (ends of fixing protrusions, see annotated Fig. 5) radially extending and held by the flange portion (ends of fixing protrusions are held by the flange portion, see annotated Fig. 5).
Regarding claim 11, Helmig further discloses the flange portion (annotated Fig. 5) is formed to have a size at least adequate for covering the bottom of the boss joint portion (coating 20, see Fig. 5).
Regarding claim 14, Helmig further discloses a metal ring (annotated Fig. 5) configured to surround an outer circumferential surface of the boss body (metal ring extends about circumference of the boss body 10, Fig. 5) and extending toward an interior of the boss joint portion (metal ring extends into the boss joint portion 20, see Fig. 5).
Regarding claim 15, Helmig discloses a pressure vessel (pressure vessel 1, Fig. 1) comprising: a plastic liner (inner container 30, Fig. 5; p. 3, ll. 41-47); a boss (connection element 10, Fig. 1) comprising a metallic boss body (connecting element 10, Fig. 5; p. 3, l. 39), in which a through hole is formed (Fig. 5), and a boss joint portion (coating 20, Fig. 5) formed of a plastic material or a plastic composite material (p. 9, ll. 6-8), surrounding an outer surface of the boss body (Fig. 5) and radially extending outward therefrom (boss joint portion extends radially outward relative to a vessel center axis, see Fig. 5) and having an outer surface (annotated Fig. 5, above) coming into surface contact with and joined to an opening surface of the liner (annotated Fig. 5), in which the outer surface has a cross section including a first side part on a lower side (annotated Fig. 5), a second side part on an upper side (annotated Fig. 5), and a stepped surface connecting the first and second side parts to each other (surface between the first and second side parts, see Fig. 5), the second side part is tapered to gradually reduce a radial distance from the central line of the through hole toward a top of the boss joint portion (second side part tapers such that a side toward the top of the boss joint portion is closer to the central line, see Fig. 5), the boss joint portion (coating 20) integrally molded with the boss body (Fig. 5; p. 5, ll. 19-26), and a physical coupling portion (interface between element 10 and element 20) for physically fixing the boss joint portion (element 20) and the boss body (element 10) to each other; and a composite shell (support shell 40, Fig. 5; p. 3, ll. 48-50) configured to surround an outer circumferential surface of the liner (Fig. 5).
Helmig does not expressly disclose the first side part is tapered to gradually reduce a radial distance from a central line of the through hole toward a bottom of the boss joint portion.
Hoya teaches a pressure vessel (vessel 10, Fig. 2) having a liner (liner 11, Fig. 2), a metallic boss body (base body 30, Fig. 2) comprising a flange, and a boss joint portion (resin flange 42, Fig. 2) having an outer surface joined to the liner (liner 11, Fig. 2). Hoya teaches that a lower surface of the boss joint portion (surface 43, Fig. 2) is angled such that a radial distance from a center line of the boss is gradually reduced toward a bottom of the joint portion (angle θ, Fig. 2). Hoya teaches that the liner 11 extends over this lower surface of the boss joint portion (see Fig. 2). Hoya teaches that this angled portion increases the strength of the interface between the boss joint portion and the liner, providing excellent gas sealing of the vessel (p. 4, ll. 30-47 of translation attached to May 20, 2022 Office Action).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Helmig to angle the first side part such that a radial distance from the central line is gradually reduced toward a bottom of the joint portion and extend the liner over the first side part as taught by Hoya for the purpose of increasing the strength of the interface between the boss joint portion and the liner, as recognized by Hoya, and because it has been held that a change in shape is an obvious matter of design choice absent evidence that the claimed configuration is significant (MPEP 2144.04(IV)(B)). Here, the Applicant has not disclosed any criticality for the claimed tapered shape.
Regarding claim 18, Helmig further discloses the boss body (element 10) comprises a flange portion (annotated Fig. 5) formed to radially extend along the bottom of the boss joint portion (flange portion extends along a bottom of the boss joint portion in a radial direction relative to a vessel center axis, Fig. 5), and wherein the physical coupling portion (interface between element 10 and element 20) comprises a plurality of fixing grooves (annotated Fig. 5) formed in the flange portion (annotated Fig. 5) and fixing protrusions (annotated Fig. 5) formed while the boss joint portion (coating 20) is integrally molded with the boss body (Fig. 5; p. 5, ll. 19-26), protruding through the fixing grooves (annotated Fig. 5), and having ends radially extending (an end of the fixing protrusion extends in a radial direction relative to the vessel center axis, Fig. 5) and held by the flange portion (annotated Fig. 5).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helmig in view of Hoya and in further view of U.S. Pub. 2008/0187697 to Amano (hereinafter “Amano”).
Regarding claim 7, Helmig as modified by Hoya does not expressly disclose at least a part of an interface on which the opening surface of the liner and the outer surface of the boss joint portion are bonded is laser-fused.
Amano teaches a pressure vessel having a plastic liner and an end cap with a boss at either end (Fig. 5). Amano teaches joining portions of the plastic liner (121, 122) via laser welding (para. [0009]). Amano further teaches that laser welding satisfactorily bonds the plastic components together (para. [0009]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the boss of Helmig/Hoya such that part of an interface between the opening surface of the liner and the outer surface of the boss joint portion is laser fused as taught by Amano for the purpose of satisfactorily bonding the liner and boss joint portion together, as taught by Amano (para. [0009]) and because the selection of a known manufacturing process based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 17, Helmig as modified by Hoya does not expressly disclose at least one of the second side part and the stepped surface located between the first side part and the second side part is laser-fused.
Amano teaches a pressure vessel having a plastic liner and an end cap with a boss at either end (Fig. 5). Amano teaches joining portions of the plastic liner (121, 122) via laser welding (para. [0009]). Amano further teaches that laser welding satisfactorily bonds the plastic components together (para. [0009]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Helmig/Hoya such that part of an interface between the opening surface of the liner and the outer surface of the boss joint portion is laser fused as taught by Amano for the purpose of satisfactorily bonding the liner and boss joint portion together, as taught by Amano (para. [0009]) and because the selection of a known manufacturing process based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Helmig in view of Hoya and in further view of U.S. Pub. 2010/0255234 to Koetke (hereinafter “Koetke”).
Regarding claim 12, Helmig discloses the boss above and further discloses the boss joint portion (coating 20) is formed from a thermoplastic material, other plastic, or other non-metallic material (p. 5, ll. 19-22). However, Helmig as modified by Hoya does not expressly disclose the boss joint portion is formed of a fiber-reinforced composite material in which a plastic material is reinforced with carbon fiber or glass fiber.
Koetke teaches a pressure tank having a liner and a boss (Fig. 1a-1b). Koetke teaches using a material made of fiberglass fabric impregnated with resin at a shoulder and neck area around the boss (para. [0036]). Koetke further teaches that the glass fiber material provides additional reinforcement (para. [0036]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the boss of Helmig/Hoya to have the boss joint portion formed from a fiber-reinforced composite material as taught by Koetke for the purpose of providing additional reinforcement at the boss joint portion as recognized by Koetke (para. [0036]) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Claims 13 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Helmig in view of Hoya and in further view of WO 2018/002788 to Cola et al. (hereinafter “Cola”).
Regarding claim 13, Helmig as modified by Hoya does not expressly disclose the plastic material of the boss joint portion is a polyolefin-based resin, a polyamide-based resin, or a composite resin comprising at least one of a polyolefin-based resin and a polyamide-based resin. 
Cola teaches a pressure vessel having a boss arrangement with a metallic boss (5) and a plastic boss joint portion (8, Fig. 7). Cola teaches that the boss joint portion may be polyamide (para. [0045]). Cola further teaches that the material of the boss joint portion is selected to provide a strong plastic-metal bond with the boss and a strong plastic-plastic bond with the liner (para. [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the boss joint portion of Helmig/Hoya to be formed from a polyamide-based resin as taught by Cola for the purpose of providing a strong bond with the boss body and the liner as recognized by Cola (para. [0045]) and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 16, Helmig as modified by Hoya does not expressly discloses the liner is integrally molded with the boss through blow molding so that the outer surface of the boss body and the opening surface of the liner come into surface contact with and are joined to each other. 
Cola teaches a pressure vessel having a liner and a boss arrangement with a metallic boss (5) and a plastic boss joint portion (8, Fig. 7). Cola teaches the liner, the metal boss, and the boss joint portion are integrally molded (para. [0010]-[0011]), which provides the same structure as being integrally molded via blow molding. Cola further teaches that integrally molding the boss and the boss joint portion optimizes material properties for maximizing the bond and adhesion between the plastic material of the boss joint portion and the metal material of the boss body (para. [0011]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Helmig/Hoya to integrally form the liner and the boss through blow molding such that the outer surface of the boss body is joined to the opening surface of the liner as taught by Cola for the purpose of maximizing the bond between the boss joint portion and the boss body, as recognized by Cola (paras. [0010]-[0011]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Helmig in view of Hoya and in further view of EP3263968 to Choi et al. (hereinafter “Choi”).
Regarding claim 19, Helmig as modified by Hoya does not expressly disclose the flange portion has an outer end formed to extend to come into contact with the liner.
Choi teaches a high-pressure vessel having a boss structure comprising having a boss body (nozzle insert 30) that defines a through hole connected to a liner (liner 10, see Fig. 6). Choi teaches that the boss body has a flange (flat plate portion 32) extending radially outward (Fig. 6). Choi teaches that the flange (32) has an outer end that contacts the liner (Fig. 6). Choi further teaches that this arrangement enhances the gas-tight sealing between the boss body and the liner (paras. [0047]-[0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Helmig/Hoya to extend the flange portion radially outward such that an outer end contacts the liner as taught by Choi for the purpose of enhancing sealing between the liner and the boss body, as recognized by Choi (paras. [0047]-[0048]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733